
	

115 HR 4790 : Volcker Rule Regulatory Harmonization Act
U.S. House of Representatives
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4790
		IN THE SENATE OF THE UNITED STATES
		April 16, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Volcker rule to give the Board of Governors of the Federal Reserve System sole
			 rulemaking authority, to exclude community banks from the requirements of
			 the Volcker rule, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Volcker Rule Regulatory Harmonization Act. 2.Rulemaking authority under the Volcker rule (a)In generalParagraph (2) of section 13(b) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(b)(2)) is amended to read as follows:
				
					(2)Rulemaking
 (A)In generalThe Board may, as appropriate, consult with the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Securities and Exchange Commission, or the Commodity Futures Trading Commission to adopt rules or guidance to carry out this section, as provided in subparagraph (B).
 (B)Rulemaking requirementsIn adopting a rule or guidance under subparagraph (A), the Board— (i)shall consider the findings of the report required in paragraph (1) and, as appropriate, subsequent reports;
 (ii)shall assure, to the extent possible, that such rule or guidance provide for consistent application and implementation of the applicable provisions of this section to avoid providing advantages or imposing disadvantages to the companies affected by this subsection and to protect the safety and soundness of banking entities and nonbank financial companies supervised by the Board; and
 (iii)shall include requirements to ensure compliance with this section, such as requirements regarding internal controls and recordkeeping.
 (C)AuthorityThe Board shall have sole authority to issue and amend rules under this section after the date of the enactment of this paragraph.
						(D)Conforming authority
 (i)Continuity of regulationsAny rules or guidance issued under this section prior to the date of enactment of this paragraph shall continue in effect until the Board issues a successor rule or guidance, or amends such rule or guidance, pursuant to subparagraph (C).
 (ii)Applicable guidanceIn performing examinations or other supervisory duties, the appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission, as appropriate, shall update any applicable policies and procedures to ensure that such policies and procedures are consistent (to the extent practicable) with any rules or guidance issued pursuant to subparagraph (C)..
 (b)Conforming amendmentsSection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended— (1)by striking the appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission, each place it appears and inserting the Board;
 (2)by striking ‘‘appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission’’ each place it appears and inserting ‘‘Board’’;
 (3)in subsection (c)(5), by striking Notwithstanding paragraph (2) and all that follows through provided in subsection (b)(2), and inserting The Board shall have the authority; and (4)in subsection (d)(1)—
 (A)in subparagraph (F)(ii)— (i)by striking the appropriate Federal banking agencies and inserting the Board; and
 (ii)by striking have not jointly and inserting has not; and (B)in subparagraph (G)(viii), by striking appropriate Federal banking agencies, the Securities and Exchange Commission, or the Commodity Futures Trading Commission, and inserting Board,.
					3.Enforcement; anti-evasion
 (a)In generalSubsection (e) of section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(e)) is amended to read as follows:
				
					(e)Enforcement; anti-Evasion
 (1)Appropriate Federal banking agencyNotwithstanding any other provision of law except for any rules or guidance issued under subsection (b)(2), whenever the appropriate Federal banking agency has reasonable cause to believe that a banking entity or nonbank financial company supervised by the Board has made an investment or engaged in an activity in a manner that either violates the restrictions under this section, or that functions as an evasion of the requirements of this section (including through an abuse of any permitted activity), such appropriate Federal banking agency shall order, after due notice and opportunity for hearing, the banking entity or nonbank financial company supervised by the Board to terminate the activity and, as relevant, dispose of the investment.
						(2)Securities and Exchange Commission and Commodity Futures Trading Commission
 (A)In generalNotwithstanding any other provision of law except for any rules or guidance issued under subsection (b)(2), whenever the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate, has reasonable cause to believe that a covered nonbank financial company for which the respective agency is the primary Federal regulator has made an investment or engaged in an activity in a manner that either violates the restrictions under this section, or that functions as an evasion of the requirements of this section (including through an abuse of any permitted activity), the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate, shall order, after due notice and opportunity for hearing, the covered nonbank financial company to terminate the activity and, as relevant, dispose of the investment.
 (B)Covered nonbank financial company definedIn this paragraph, the term covered nonbank financial company means a nonbank financial company (as defined in section 102 of the Financial Stability Act of 2010) supervised by the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate..
 (b)Rule of constructionNothing in this section shall be construed to abrogate, reduce, or eliminate the backup authority of the Federal Deposit Insurance Corporation authority under the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.), the Federal Deposit Insurance Act (12 U.S.C. 1811), or Federal Deposit Insurance Corporation Improvement Act of 1991.
 4.Exclusion of community banks from Volcker ruleSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— (1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;
 (2)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and adjusting the margins accordingly;
 (3)in the matter preceding clause (i), as so redesignated, in the second sentence, by striking institution that functions solely in a trust or fiduciary capacity, if— and inserting the following:  institution—(A)that functions solely in a trust or fiduciary capacity, if—; (4)in clause (iv)(II), as so redesignated, by striking the period at the end and inserting ; or; and
 (5)by adding at the end the following:  (B)that does not have and is not controlled by a company that has—
 (i)more than $10,000,000,000 in total consolidated assets; and (ii)total trading assets and trading liabilities, as reported on the most recent applicable regulatory filing filed by the institution, that are more than 5 percent of total consolidated assets..
			
	Passed the House of Representatives April 13, 2018.Karen L. Haas,Clerk.
